Citation Nr: 0719109	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to restoration of service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 RO decision that proposed to 
sever service connection for PTSD.  In April 2002, the RO 
effectuated the proposed severance (effective in September 
1995).  This appeal also arises from a March 2005 RO decision 
that denied a special monthly pension based on the need for 
aid and attendance.  

The Board notes that in October 2005, the RO also denied 
special monthly pension based on housebound status.  However, 
it does not appear that the veteran has disagreed with this 
rating decision to date.  Therefore, the only issues before 
the Board are the issues listed in the caption above.


FINDINGS OF FACT

1.  VA has satisfied all procedural and notice requirements 
relating to severance of service connection.

2.  In September 1997, VA awarded service connection for PTSD 
based on a claimed stressor that the veteran was on the same 
boat as a fellow service member who drowned in a January 1974 
amphibious raid training incident.  Supporting evidence that 
this stressor actually occurred is not of record.

3.  The correct facts were not before the adjudicator, the 
regulatory provisions were incorrectly applied, and these 
errors are undebatable and of the sort that, had they not 
been made, would have manifestly changed the outcome of the 
September 1997 decision that awarded service connection for 
PTSD.

4.  The veteran has corrected right-eye near vision of 20/80, 
right-eye far vision of 20/40, and bare light perception with 
localization in the left eye, with reported visual symptoms 
that are "well beyond the physical findings."  The veteran 
is not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less.

5.  The veteran has not been shown to be unable to dress, 
undress, keep ordinarily clean and presentable, feed oneself, 
or attend to the wants of nature; to have frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances; or to have physical or mental incapacity that 
requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to his daily 
environment.    


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for PTSD 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.304 (2006).  

2.  The criteria for special monthly pension based on the 
need for aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

With regard to the special monthly pension claim (based on 
aid and attendance), the RO sent correspondence in July 2004; 
a rating decision in March 2005; and a statement of the case 
in April 2006.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  In particular, the July 2004 RO 
letter preceded the RO's initial adjudication in March 2005, 
and it satisfied VA's notice requirements.  VA has made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final RO 
adjudication (the April 2006 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of this claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the April 2006 statement of the case).

Significantly, the appellant has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, No. 2006-7303, 2007 WL 1016989 (Fed. 
Cir. Apr. 5, 2007); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran in an effort to afford him the highest level of 
assistance in evaluating this claim.  Thus, VA has fulfilled 
its duty to assist the appellant.

But this claim also involves the severance of service 
connection for PTSD under the provisions of 38 C.F.R. 
§ 3.105(d), which involves a determination of clear and 
unmistakable error in the original award of service 
connection.  The notice and assistance provisions of 38 
U.S.C.A. §§ 5103, 5103A, 5107 and of 38 C.F.R. § 3.159 do not 
apply to claims involving CUE.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding RO decisions); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (regarding Board 
decisions).  Indeed, the relevant regulation establishes the 
procedure and content of notifications in cases of proposed 
severance of service connection.  38 C.F.R. § 3.105(d) ("The 
claimant will be . . . furnished detailed reasons [for the 
contemplated severance of service connection] and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.") 

Nevertheless, the Board notes that VA has notified the 
veteran of the necessary information.  With regard to the 
severance of service connection, the RO sent notice of the 
proposed severance of service connection in January 2001; an 
additional rating decision in April 2002; a statement of the 
case in February 2004; and a supplemental statement of the 
case in April 2005.  The initial RO letter preceded the RO's 
initial adjudication and satisfied VA's duties to notify the 
appellant.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  Any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication or even 
the final RO adjudication (the April 2005 supplemental 
statement of the case) is harmless.  If there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of this claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all notice requirements all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication here (the April 2005 supplemental 
statement of the case).

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton, 
supra; Mayfield, supra; see also Dingess/Hartman, supra.  
Thus, VA satisfied any duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, including copies of an investigation inquiry 
report with associated witness statements and the veteran's 
service medical and service personnel records.  VA has also 
afforded the veteran an examination in connection with his 
special monthly pension claim.  Thus, VA has fulfilled any 
duties to assist the appellant.

Severance of service connection

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Ibid.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of clear and unmistakable error (CUE).  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

Regulatory procedural safeguards require that, when severance 
of service connection is warranted, the RO must provide the 
veteran a rating decision proposing severance of service 
connection, and that proposal must set forth all material 
facts and reasons.  38 C.F.R. § 3.105(d).  In this case, the 
RO issued the proposal to sever in January 2001.  The 
regulations require that the claimant be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefore, as was also done in 
this case.

The law further provides that the veteran must be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d); see Baughman, 1 Vet. App. at 566.  In this case, 
the January 2001 notice explained that the veteran could 
submit additional evidence to show that the proposed action 
should not be taken and advised the veteran of his right to 
request a personal hearing.  The veteran was advised that, if 
there were no response or additional evidence received from 
him within 60 days, the RO would make a decision based on the 
evidence considered in the proposal to sever service 
connection.

A finding of whether CUE is present in a prior determination 
requires: (1) that either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) that the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made"; and (3) that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  "Once service connection has been granted, 
Section 3.105(d) provides that it may be withdrawn only after 
VA has complied with specific procedures and the Secretary 
meets the assigned burden of proof."  Wilson v. West, 11 
Vet. App. 383 (1998); see Baughman, 1 Vet. App. at 566 ("in 
effect, Section 3.105(d) places at least as high a burden of 
proof on the VA when it seeks to sever service connection as 
Section 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
CUE is defined the same under 38 C.F.R. § 3.105(d) as it is 
under 38 C.F.R. § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under 38 C.F.R. § 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Venturella, supra.  

In August 1993, the veteran first filed the claim for service 
connection for a psychiatric disorder that was the basis for 
the ultimate grant of service connection for PTSD.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In addition, service connection for PTSD generally requires 
medical evidence clearly diagnosing PTSD; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(1996).  (Although this regulation was later revised to 
require PTSD diagnoses that meet the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), this revision is not essential 
to the resolution of this case.)

The veteran did not engage in combat with the enemy, nor has 
he contended that he was in combat.  Therefore, his 
statements alone would be insufficient to establish the 
occurrence of his claimed stressors.  His claimed in-service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994).  

In December 1996, the veteran testified before the RO about 
the stressors that led to PTSD.  He testified that a 
childhood friend had drowned during a training accident near 
San Diego, California, while they had both been stationed in 
the same unit at Camp Pendleton.  The veteran stated that he 
had been in the same boat as his service friend and that he 
had tried to rescue his friend after their boat had capsized.  
He recounted looking for his friend on the nearby beaches 
after the incident and then learning that the friend's body 
was found several days later.  He described feeling guilty 
that he had survived while his friend and service colleague 
had died.  He also recounted that he had not been able to 
attend the funeral for his friend.    

In this case, in September 1997 (in a statement of the case), 
the RO awarded service connection for PTSD.  The RO noted 
that the veteran had testified about the circumstances of the 
drowning death of a service colleague and friend during an 
amphibious raid training incident on the night of January 17, 
1974.  The RO noted that the stressor (the drowning death) 
had been confirmed and noted that a VA examination had 
diagnosed PTSD based on this stressor.  

After the award of service connection, the RO became aware of 
additional evidence involving the stressor that the veteran 
had described in connection with his PTSD.  These records 
included copies of an investigation inquiry report into the 
drowning death during the January 1974 amphibious raid 
training.  The reports included statements by witnesses.  The 
veteran did not appear in any of the statements or documents 
associated with this investigation.  Of particular note, 
there is a witness statement from one of the Marines who was 
on the capsized boat to which the drowned Marine was 
assigned.  That witness listed all of the Marines who had 
been on that same boat.  However, the veteran was not listed.

In December 2000, the RO issued an administrative decision 
that found that the veteran had made fraudulent statements 
under oath at a December 1996 RO hearing regarding the 
stressor for his service-connected PTSD.  The administrative 
decision relied on a January 17, 1974, morning sick-call 
medical record that restricted the veteran from duties 
involving the use of his left arm because of a diagnosis of 
traumatic swelling; and on the evidence and statements in 
connection with an investigation inquiry report into the 
circumstances of the January 1974 amphibious raid training 
boat accident and drowning.

In January 2001, the RO proposed to sever service connection 
for PTSD based on clear and unmistakable error (CUE) in the 
September 1997 statement of the case that had awarded service 
connection.  In an April 2002 rating decision, the RO 
effectuated its proposal to sever service connection for 
PTSD, and service connection for PTSD was indeed severed, 
effective September 24, 1995.  

The Board concludes that the September 1997 RO award of 
service connection for PTSD contains CUE.  Significant 
additional evidence has been received since the September 
1997 RO decision.  However, as discussed above, in claims 
involving severance of service connection, review of post-
decisional evidence is appropriate.  

A review of that additional evidence (consisting of the 
results of an investigation inquiry report and the associated 
witness statements) reveals inconsistencies with the 
veteran's account that he was in the same boat as the service 
member who drowned in the January 1974 incident.  However, 
the additional evidence received from the investigation 
inquiry reveals that the correct facts were not previously 
before the adjudicator when service connection was granted.   

There are other aspects of the veteran's stressor that are 
not contradicted.  The evidence indicates that both the 
veteran and the drowned service member were assigned to the 
same unit at the time of the January 1974 incident (that is, 
Company E, 2nd Battalion, 1st Marines, 1st Marine Division).  
In addition, the veteran has maintained that he was a friend 
of the drowned service member.  Indeed, the Board is very 
mindful of the veteran's insistence and his firmly held and 
well articulated belief that he was present on the boat that 
capsized in the January 1974 incident.  But the Board notes 
that there are even inconsistencies here.  There are 
inconsistencies with regard to the precise nature of how the 
veteran and the drowned service member knew each other.  In 
various statements, the veteran has indicated that he knew 
the service friend through family or through foster care.  He 
also has alternately stated that he and the drowned service 
member had known each other since childhood or for as little 
as three years as roommates (at the January 2007 Board 
hearing).

But the Board must emphasize that CUE cannot be based on a 
"reweighing" of the evidence, such as a consideration of 
inconsistencies in accounts.  Rather, the Board finds that 
the CUE consists of the failure to apply the regulatory 
requirement of "credible supporting evidence that the 
claimed inservice stressor actually occurred" under 
38 C.F.R. § 3.304(f) and the eventual discovery of the 
correct facts regarding the January 1974 amphibious raid 
training incident.

Regrettably, the evidence shows that there was clear and 
unmistakable error with regard to the critical element of the 
correct facts not being before the adjudicator at the time of 
the award of service connection.  The Board emphasizes that 
there is evidence that the veteran may have known the drowned 
service member and that they were in the same unit at the 
time of the January 1974 incident.  However, the precise 
nature of the claimed in-service stressor is that the veteran 
was present in the same boat as the drowned service member 
and that he attempted, but tragically failed, to rescue him 
during the incident.  It is this specific stressor that is 
not corroborated by the revelations in the investigation 
inquiry report documents that were received after the award 
of service connection.  

In light of the correct facts regarding whether the veteran 
was on the capsized boat with the drowned service member, the 
award of service connection in September 1997 was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(d).  Also, 
absent "credible supporting evidence that the claimed 
inservice stressor actually occurred," the award of service 
connection in September 1997 was clearly and unmistakably 
erroneous.  See 38 C.F.R. §§ 3.105(d), 3.304(f).  The lack of 
corroboration was a failure to apply the relevant regulatory 
provisions governing PTSD service connection claims.  
38 C.F.R. § 3.304(f) was not met.  

Therefore, the Board concludes that the September 1997 award 
of service connection for PTSD contains CUE.  Consequently, 
severance of service connection for PTSD is in order.  See 38 
C.F.R. § 3.105(d).

Special monthly pension
based on need for aid and attendance or housebound status

For veterans receiving a VA pension due to permanent and 
total disability from non-service-connected disability under 
38 U.S.C.A. § 1521(a), a special monthly pension is payable 
at a higher rate (with a higher minimum income limit) when a 
veteran needs regular aid and attendance.  38 U.S.C.A. §§ 
1502(b), 1521(d); 38 C.F.R. §§ 3.351(a)(1), 3.352.  The need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b). 

To establish the need for regular aid and attendance, a 
veteran must be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
must be a patient in a nursing home because of mental or 
physical incapacity; or must show a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351, 
3.352.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to the veteran's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the veteran's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, a permanent and total disability rating for 
non-service-connected VA pension purposes has been in effect 
since August 1993, based on a cataract of the left eye 
(considered 30 percent disabling), cervical spine fusion with 
radiculopathy (20 percent disabling), dyspepsia (10 percent 
disabling), and a finger amputation (10 percent disabling).  
He also has non-service-connected depression and personality 
disorder (considered 50 percent disabling).  

The veteran has primarily contended that he requires aid and 
attendance because of eyesight problems.  He has written that 
he does not drive anymore and that he does not go out at 
night because of vision problems, especially with his left 
eye.  He also wrote in August 2004 that his wife helped him 
do many things because of problems with his visual depth 
perception.

But on an August 2004 VA eye examination, his corrected 
right-eye near vision was 20/80, and right-eye far vision was 
20/40.  For the left eye, he only had bare light perception 
with localization.  However, the examiner commented that the 
veteran's reported visual symptoms were "well beyond the 
physical findings."  The diagnoses were pseudophakia in the 
right eye, mature age-related cataract in the left eye, and 
right inferior quadrant defect in the right eye.  

Thus, the evidence does not support that the veteran "is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less," which is a 
prerequisite for a determination that a veteran is in need of 
aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 
3.351, 3.352.  

Moreover, the veteran does not indicate that he otherwise 
meets the criteria for need of aid and attendance, such as 
inability to dress, undress, keep ordinarily clean and 
presentable, feed oneself, or attend to the wants of nature; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances; or physical or mental incapacity that 
requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to the veteran's 
daily environment.  38 C.F.R. § 3.352(a).  Indeed, the Board 
notes that the veteran apparently even tried to move 
furniture in June 2004 (which then required treatment for 
lumbar strain).  

In sum, the weight of the evidence shows that the veteran 
does not meet the criteria for special monthly pension based 
on the need for aid and attendance.  Since the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will deny the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Severance of service connection for PTSD was proper, and 
the claim for restoration of service connection for PTSD is 
denied.

2.  Special monthly pension based on the need for aid and 
attendance is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


